Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00397-CV

                           IN THE INTEREST OF X.J.F., a Child

                        From the County Court, Atascosa County, Texas
                               Trial Court No. 16-08-0720-CVA
                           Honorable Lynn Ellison, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED September 11, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice